DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 11 have been entered into the record.  Claims 12 thru 24 have been cancelled.
Response to Amendment
The amendments to the specification overcome the specification objection from the previous office action (4/15/2022).  The specification objection is withdrawn.
The amendments to claim 4 overcomes the claim objection to claim 6 from the previous office action (4/15/2022).  The claim objection is withdrawn.
The approved terminal disclaimer (submitted and approved 7/13/2022) overcomes the provisional double patenting rejections from the previous office action (4/15/2022).  The provisional double patenting rejections are withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 thru 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al Patent Application Publication Number 2019/0202512 A1 (effective filing date of 12/28/2017) in view of Biderman et al Patent Application Publication Number 2016/0075177 A1 and Gordon et al Patent Number 5,274,801.
Regarding claim 1 Shen et al teach the claimed human powered vehicle component, a personalized adjustment apparatus for a bicycle P[0040], the bicycle equates to the claimed human powered vehicle, and the personalized adjustment apparatus for a bicycle may include a biometric feature identification device 102, a control device 104 and a variable structure 106 (P[0040] and Figure 1), comprising:
the claimed input device to which first information related to a rider of the human powered vehicle is input, “The biometric feature identification device 102 can identify a biometric feature of a user, such as at least one of a fingerprint, a palm print, a vocal print and vascular markings of the user, but not limited thereto.” P[0040];
the claimed electric actuator, “The variable structure 106 may, for example, include adjustable structures such as a saddle and a bicycle handlebar.” P[0040], and an electric motor can control the variable structure P[0040]; and
the clamed processor including a memory, “The control device 104 may, for example, include elements such as a control chip, a processor, a data storage device (e.g., a non-volatile memory) and a driver (e.g., an electric motor) for controlling the variable structure 106 to make adjustments, but not limited thereto.” P[0040], wherein
the claimed processor generates second information for control the electric actuator in accordance with the first information input to the input device, the control device 104 includes a processor and a driver to control the variable structure 106 P[0040], and “The control device 104 can determine whether the biometric feature of the user that is identified by the biometric feature identification device 102 matches a preset biological feature. When the biometric feature of the user matches the preset biological feature, the control device 104 can drive the variable structure 106 to make a personalized adjustment according to bicycle adjustment parameters corresponding to the biometric feature of the user.” P[0041].
Shen et al do not teach that the processor is the claimed artificial intelligence processor, but this type of processing is common and well known in the art.  The examiner interprets the artificial intelligence processor as equivalent to machine learning, neural network learning, and the like (per applicant specification P[0042], P[0068], etc.).  Biderman et al teach, “When the parameters, having the appropriate values for the selected operational model, are applied to the present set of inputs (such as sensed by the sensor system 1510 or otherwise obtained, such as by a data collection facility of the wheel 100), the algorithm produces an output.” P[0582] (claimed learning model), “the algorithm 1900 may utilizes the user input 1902 and data about the route/terrain 1904 to adjust the assistance/resistance of the electric motor 908” P[0632], “the depicted elements and the functions thereof may be implemented on machines through computer executable media having a processor capable of executing program instructions stored thereon as a monolithic software structure, as standalone software modules, or as modules that employ external routines, code, services, and so forth, or any combination of these, and all such implementations may be within the scope of the present disclosure. Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile devices, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and others.” P[0732] (claimed artificial intelligence processor), and “The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere. The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and others.” P[0742] (claimed processor with memory storing learning model and program).  A learning machine of Biderman et al would be used in the apparatus of Shen et al to make changes in the variable structures 106 for detected changes to the user’s biometric inputs 102.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the personalized adjustment apparatus for a bicycle of Shen et al with the artificial intelligence machine learning for adjusting a bicycle of Biderman et al in order to provide a more efficient operation of the vehicle (Biderman et al P[0312]).
The combination of Shen et al and Biderman et al do not explicitly recite the claimed artificial intelligence processor updates the learning model for generating second information using the first information with a learning algorithm based on the learning program, but this is merely the description of how a learning machine or artificial intelligence system would function.   The system would use the acquired knowledge (claimed first information) to update the system for new knowledge (claimed second information).  The function of learning machines or artificial intelligence in this manner is common and well known in the art.  The applicant admits in the argument that the use of an algorithm with artificial intelligence processing (Biderman et al P[0753]) is boilerplate language to provide devices that may use artificial intelligence with machines and functions for its implementation (7/13/2022 argument page 10 first full paragraph).  This assertion implies that the use of artificial intelligence processing is common and widely used, and should not be considered novel.  The use of artificial intelligence processing (algorithms, programming, learning, modeling) in one field versus another is well known to a person of ordinary skill in the art.  And a commonly known learning method is what is claimed in the limitation, artificial intelligence processor updates the learning model for generating second information using the first information with a learning algorithm based on the learning program.
Gordon et al teach, an artificial intelligence expert systems which accepts inquiries for information and provides responses (column 1 lines 8 thru 10), “The equivalent expert system in our embodiment such as shown in FIG. 1B requires certain data tables for its operation. One of the necessary tables contains the data extracted from the knowledge base. Although extracting the data does not require changing the knowledge base, this is functionally associated with other aspects of the modification process and is therefore performed during this process of modification.” (column 10 lines 54 thru 61 and Figure 1B), “modifying an existing expert system's knowledge base and for transforming the modified knowledge base by exercising the system through all logically possible sequences of inquiry and response and capturing the resulting responses” (column 5 lines 17 thru 22), “Our transformation process includes a step of driving the original expert system through all logically possible consultations without the need for human interaction. Our process first modifies the knowledge base. It alters the contents and controls of the original knowledge base during the modification step so that the knowledge base can interact with automatically executed computer program inputs rather than with a human being.” (column 6 lines 27 thru 34), the transformation process (Figure 5 thru 8) includes executing a modified expert system (Figure 5 block 16) based on requested parameters (block 17 input 43) and data outputs (block 18 input 42).  The requested parameters and data outputs equate to the claimed second information, and the initial parameters of the expert system before modification equate to the claimed first information.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the personalized adjustment apparatus for a bicycle of Shen et al and the artificial intelligence machine learning for adjusting a bicycle of Biderman et al with the modification of an artificial intelligence expert system of Gordon et al in order provide an improved expert system equivalent that can be run in small computer systems (Gordon et al column 3 lines 57 thru 59).
Regarding claim 2 Shen et al teach the claimed second information includes information related to a height of a saddle, “When the biometric feature of the user matches the preset biological feature, the control device 104 can drive the variable structure 106 to make a personalized adjustment according to bicycle adjustment parameters corresponding to the biometric feature of the user. The bicycle adjustment parameters may, for example, be at least one of an adjustment parameters of a height of the saddle, an adjustment parameters of an angle of the saddle and an adjustment parameters of a displacement of the saddle and an adjustment parameters of a height of the bicycle handlebar, an adjustment parameters of an angle of the bicycle handlebar and an adjustment parameters of a displacement of the bicycle handlebar, and the personalized adjustment may, for example, be driving the variable structure 106 to adjust at least one of the height, the angle and the displacement of the saddle and the height, the angle and the displacement of the bicycle handlebar according to the bicycle adjustment parameters corresponding to the biometric feature of the user.” P[0041].
Regarding claim 3 Shen et al teach the claimed human powered vehicle component further comprising an electric adjustable seatpost, “The variable structure 106 may, for example, include adjustable structures such as a saddle and a bicycle handlebar. The control device 104 may, for example, include elements such as a control chip, a processor, a data storage device (e.g., a non-volatile memory) and a driver (e.g., an electric motor) for controlling the variable structure 106 to make adjustments, but not limited thereto.” P[0040].
Regarding claim 4 Shen et al teach the claimed human powered vehicle component, a personalized adjustment apparatus for a bicycle P[0040], the bicycle equates to the claimed human powered vehicle, and the personalized adjustment apparatus for a bicycle may include a biometric feature identification device 102, a control device 104 and a variable structure 106 (P[0040] and Figure 1), comprising:
the claimed input device to which first information related to a rider of the human powered vehicle is input, “The biometric feature identification device 102 can identify a biometric feature of a user, such as at least one of a fingerprint, a palm print, a vocal print and vascular markings of the user, but not limited thereto.” P[0040]; and
the clamed processor including a memory, “The control device 104 may, for example, include elements such as a control chip, a processor, a data storage device (e.g., a non-volatile memory) and a driver (e.g., an electric motor) for controlling the variable structure 106 to make adjustments, but not limited thereto.” P[0040], wherein 
the claimed processor generates third information for controlling on of an other component of the human powered vehicle or a mobile device carried by the rider in accordance with the first information input to the input device, the control device 104 includes a processor and a driver to control the variable structure 106 P[0040], “The control device 104 can determine whether the biometric feature of the user that is identified by the biometric feature identification device 102 matches a preset biological feature. When the biometric feature of the user matches the preset biological feature, the control device 104 can drive the variable structure 106 to make a personalized adjustment according to bicycle adjustment parameters corresponding to the biometric feature of the user.” P[0041], the variable structure equates to the claimed another human powered vehicle component, “the personalized adjustment apparatus of the present embodiment further includes a safety device 302 and a communication device 304” (P[0043] and Figure 3), and “the communication device 304 can further provide the user information to the external device, thereby enabling the external device to provide personalized services” P[0046], the external device may be a mobile phone or tablet PC P[0045].
Shen et al do not teach that the processor is the claimed artificial intelligence processor, but this type of processing is common and well known in the art.  The examiner interprets the artificial intelligence processor as equivalent to machine learning, neural network learning, and the like (per applicant specification P[0042], P[0068], etc.).  Biderman et al teach, “When the parameters, having the appropriate values for the selected operational model, are applied to the present set of inputs (such as sensed by the sensor system 1510 or otherwise obtained, such as by a data collection facility of the wheel 100), the algorithm produces an output.” P[0582] (claimed learning model), “the algorithm 1900 may utilizes the user input 1902 and data about the route/terrain 1904 to adjust the assistance/resistance of the electric motor 908” P[0632], “the depicted elements and the functions thereof may be implemented on machines through computer executable media having a processor capable of executing program instructions stored thereon as a monolithic software structure, as standalone software modules, or as modules that employ external routines, code, services, and so forth, or any combination of these, and all such implementations may be within the scope of the present disclosure. Examples of such machines may include, but may not be limited to, personal digital assistants, laptops, personal computers, mobile devices, other handheld computing devices, medical equipment, wired or wireless communication devices, transducers, chips, calculators, satellites, tablet PCs, electronic books, gadgets, electronic devices, devices having artificial intelligence, computing devices, networking equipment, servers, routers and others.” P[0732] (claimed artificial intelligence processor), and “The processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere. The processor may access a storage medium through an interface that may store methods, codes, and instructions as described herein and elsewhere. The storage medium associated with the processor for storing methods, programs, codes, program instructions or other type of instructions capable of being executed by the computing or processing device may include but may not be limited to one or more of a CD-ROM, DVD, memory, hard disk, flash drive, RAM, ROM, cache and others.” P[0742] (claimed processor with memory storing learning model and program).  A learning machine of Biderman et al would be used in the apparatus of Shen et al to make changes in the variable structures 106 for detected changes to the user’s biometric inputs 102.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the personalized adjustment apparatus for a bicycle of Shen et al with the artificial intelligence machine learning for adjusting a bicycle of Biderman et al in order to provide a more efficient operation of the vehicle (Biderman et al P[0312]).
The combination of Shen et al and Biderman et al do not explicitly recite the claimed artificial intelligence processor updates the learning model for generating third information using the first information with a learning algorithm based on the learning program, but this is merely the description of how a learning machine or artificial intelligence system would function.   The system would use the acquired knowledge (claimed first information) to update the system for new knowledge (claimed second information).  The function of learning machines or artificial intelligence in this manner is common and well known in the art.  The applicant admits in the argument that the use of an algorithm with artificial intelligence processing (Biderman et al P[0753]) is boilerplate language to provide devices that may use artificial intelligence with machines and functions for its implementation (7/13/2022 argument page 10 first full paragraph).  This assertion implies that the use of artificial intelligence processing is common and widely used, and should not be considered novel.  The use of artificial intelligence processing (algorithms, programming, learning, modeling) in one field versus another is well known to a person of ordinary skill in the art.  And a commonly known learning method is what is claimed in the limitation, artificial intelligence processor updates the learning model for generating second information using the first information with a learning algorithm based on the learning program.
Gordon et al teach, an artificial intelligence expert systems which accepts inquiries for information and provides responses (column 1 lines 8 thru 10), “The equivalent expert system in our embodiment such as shown in FIG. 1B requires certain data tables for its operation. One of the necessary tables contains the data extracted from the knowledge base. Although extracting the data does not require changing the knowledge base, this is functionally associated with other aspects of the modification process and is therefore performed during this process of modification.” (column 10 lines 54 thru 61 and Figure 1B), “modifying an existing expert system's knowledge base and for transforming the modified knowledge base by exercising the system through all logically possible sequences of inquiry and response and capturing the resulting responses” (column 5 lines 17 thru 22), “Our transformation process includes a step of driving the original expert system through all logically possible consultations without the need for human interaction. Our process first modifies the knowledge base. It alters the contents and controls of the original knowledge base during the modification step so that the knowledge base can interact with automatically executed computer program inputs rather than with a human being.” (column 6 lines 27 thru 34), the transformation process (Figure 5 thru 8) includes executing a modified expert system (Figure 5 block 16) based on requested parameters (block 17 input 43) and data outputs (block 18 input 42).  The requested parameters and data outputs equate to the claimed third information, and the initial parameters of the expert system before modification equate to the claimed first information.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the personalized adjustment apparatus for a bicycle of Shen et al and the artificial intelligence machine learning for adjusting a bicycle of Biderman et al with the modification of an artificial intelligence expert system of Gordon et al in order provide an improved expert system equivalent that can be run in small computer systems (Gordon et al column 3 lines 57 thru 59).
Regarding claim 5 Shen et al teach the claimed third information includes information related to a height of a saddle, “When the biometric feature of the user matches the preset biological feature, the control device 104 can drive the variable structure 106 to make a personalized adjustment according to bicycle adjustment parameters corresponding to the biometric feature of the user. The bicycle adjustment parameters may, for example, be at least one of an adjustment parameters of a height of the saddle, an adjustment parameters of an angle of the saddle and an adjustment parameters of a displacement of the saddle and an adjustment parameters of a height of the bicycle handlebar, an adjustment parameters of an angle of the bicycle handlebar and an adjustment parameters of a displacement of the bicycle handlebar, and the personalized adjustment may, for example, be driving the variable structure 106 to adjust at least one of the height, the angle and the displacement of the saddle and the height, the angle and the displacement of the bicycle handlebar according to the bicycle adjustment parameters corresponding to the biometric feature of the user.” P[0041].
Regarding claim 6 Shen et al teach the claimed other human powered vehicle component further comprising an electric adjustable seatpost, “The variable structure 106 may, for example, include adjustable structures such as a saddle and a bicycle handlebar. The control device 104 may, for example, include elements such as a control chip, a processor, a data storage device (e.g., a non-volatile memory) and a driver (e.g., an electric motor) for controlling the variable structure 106 to make adjustments, but not limited thereto.” P[0040].
Regarding claim 7 Shen et al teach the claimed mobile electronic device includes a display or a speaker, the external device may be a mobile phone or tablet PC P[0045], a mobile phone and tablet typically include a display and audio speaker.
Regarding claim 8 Shen et al teach the claimed human powered vehicle component is a seatpost or an operation device, “The variable structure 106 may, for example, include adjustable structures such as a saddle and a bicycle handlebar. The control device 104 may, for example, include elements such as a control chip, a processor, a data storage device (e.g., a non-volatile memory) and a driver (e.g., an electric motor) for controlling the variable structure 106 to make adjustments, but not limited thereto.” P[0040], and “the control device 104 can, for example, drive the variable structure 106 to adjust a length L1 of a stem 202 and a length L2 of a steering tube 204 (i.e., the height of the steering tube 204) of the bicycle according to the bicycle adjustment parameters corresponding to the biometric feature of the user, so as to adjust the height and the displacement of the bicycle handlebar” (P[0041] and Figure 2) (claimed operation device).
Regarding claim 9 Shen et al teach the claimed first information related to the human powered vehicle includes a state of an operation device, “determinations on whether a safety device is in a disabled state and whether the biometric feature of the user matches the preset biological feature may further be carried out, wherein only when the safety device is in the disabled state and the biometric feature of the user matches the preset biological feature, the variable structure can be driven to make a personalized adjustment according to the bicycle adjustment parameters corresponding to the biometric feature of the user” P[0054].
Regarding claim 10 Shen et al do not teach the claimed first information related to the rider of the human powered vehicle includes one of human driving force by the rider, state of the rider or energy consumption of the rider.  Biderman et al teach, “A portion of the work may be performed by the user, such as by pedaling, while the remainder may be provided by the electrically motorized wheel. The portion of energy expended by the user may be modeled as the difference between the total work required to move a user of a given weight over the terrain (which may be known based on a GPS model of the terrain or based on measurements (such as altimeter measurements) from past trips) and the amount of assistance provided to the user by the electrically motorized wheel. Thus, as the user indicates an amount of energy desired to be burned, the control system 1700 may control the electrically motorized wheel to provide assistance, such as on hills of the route, to make up any difference between the desired work and the actual work required to cover the distance. If the desired portion of the work performed by the user is higher, the electrically motorized wheel may provide resistance to the user, re-route the user to a longer route, etc. Thus, the algorithm 1900 may utilizes the user input 1902 and data about the route/terrain 1904 to adjust the assistance/resistance of the electric motor 908 so that the user burns the desired amount of calories over the course of the route. Once the goal has been identified, the ride may be previewed and, as the ride progresses, the user interface may transition to a progress screen that highlights progress to the goal such as the destination and specified calorie burn.” P[0632] (claimed energy consumption of the rider).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the personalized adjustment apparatus for a bicycle of Shen et al and the modification of an artificial intelligence expert system of Gordon et al with the adjusting of a bicycle resistance for burning calories of Biderman et al in order to provide a more efficient operation of the vehicle (Biderman et al P[0312]).
Regarding claim 11 Shen et al do not teach the claimed first information related to the environment includes one of weather, map or traffic information.  Biderman et al teach, “Thus, as the user indicates an amount of energy desired to be burned, the control system 1700 may control the electrically motorized wheel to provide assistance, such as on hills of the route, to make up any difference between the desired work and the actual work required to cover the distance. If the desired portion of the work performed by the user is higher, the electrically motorized wheel may provide resistance to the user, re-route the user to a longer route, etc. Thus, the algorithm 1900 may utilizes the user input 1902 and data about the route/terrain 1904 to adjust the assistance/resistance of the electric motor 908 so that the user burns the desired amount of calories over the course of the route.” P[0632] (the route and terrain data equates to the claimed map information).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the personalized adjustment apparatus for a bicycle of Shen et al and the modification of an artificial intelligence expert system of Gordon et al with the adjusting of a bicycle resistance for burning calories of Biderman et al in order to provide a more efficient operation of the vehicle (Biderman et al P[0312]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662